DETAILED ACTION

                                         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                           Preliminary Amendment 
	Claims 21-30 have been cancelled; and claims 1-20 are currently pending. 

                                                Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                        Information Disclosure Statement
The information disclosure statement filed on 05/30/2019 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinozaki et al. (US 2012/0309267 A1, hereinafter “Shinozaki”).

In regards to claim 1, Shinozaki discloses a method of manufacture, the method comprising:
providing a displacement sensor (40) over a conditioner disk (50a); rotating the conditioner disk to perform a conditioning process on a polishing surface (22a) of a polishing pad (22);
detecting a displacement of the rotating conditioner disk using the displacement sensor during the conditioning process (See, for example, Pars[ 0059] and [0058]);
calculating a height of the conditioner disk from the detected displacement (See, for example, Pars [0060] and [0067]); and
determining an end point of the conditioning process on the polishing surface based on the calculated height (See, for example, Pars [0061] and [0102], and Fig. 24).

In regards to claim 11, Shinozaki discloses a method of manufacture, the method comprising:
rotating (The rotation of the dresser shaft 51 imparts to the dresser 50 rotation about its own axis. See, for example, Par [0057]) a conditioner disk (50a) to perform a conditioning process (See, for example, Par [0058]) on a polishing surface (22a) of a polishing pad (22);
detecting a displacement of the rotating conditioner disk (the pad height sensor 40 measures the height of the polishing surface 22a indirectly from the vertical position of the dresser 50 when contacting the polishing surface 22a. See, for example, Par [006]) using a noncontacting displacement sensor (40) which is arranged to face an upper surface of the conditioner disk (50a) during the conditioning process (see, for example, Par [0058]);
calculating a height of the conditioner disk from the detected displacement (See, for example, Pars [0060] and [0067]); and
determining a height of the polishing pad or a failure of a polishing pad conditioner including the conditioner disk based on the calculated height (See, for example, Pars [0061] and [0102], and Fig. 24).

In regards to claim 10, Shinozaki discloses (See, for example, Fig. 24) determining the end point of the conditioning process on the polishing surface based on the calculated height comprises determining a height of the polishing pad (See, for example, STEPS 4-6)  or a failure of a polishing pad conditioner including the conditioner disk (See, for example, Par [0102]).

In regards to claim 15, Shinozaki (See, for example, Fig. 1) the non-contacting displacement sensor (40) comprises an eddy current sensor (See, for example, Par [0059]).

                                    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in view of Goers et al. (US 2008/0004743 A1, hereinafter “Goers”).

In regards to claims 2-3, 12-13, and 16, Shinozaki teaches all limitations of claims 1 and 11 above but fails to explicitly teach that the displacement sensor is installed in a disk head that rotates a disk shaft connected to the conditioner disk; the displacement sensor is installed in a disk head that rotates a disk shaft connected to the conditioner disk; the displacement sensor is installed in a lower surface of the disk head; and detecting the displacement of the rotating conditioner disk  comprises obtaining a voltage signal from the eddy current sensor 

Goers while disclosing pad conditioning mechanism teaches (Fig. 5) the displacement sensor (18/54) is installed in a disk head (111) that rotates a disk shaft connected to the conditioner disk (113); the displacement sensor (18/54) is installed in a lower surface of the disk head (111); detecting the displacement of the rotating conditioner disk (113) comprises obtaining a voltage signal from the eddy current sensor (See, for example, Par [0065]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shinozaki by Goers because having the detection system enables the pad conditioning system to detect defective or worn pads or pad conditioners, thereby preventing or reducing damage to wafer surfaces and the resulting expense of wafer processing loss. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in view of Goers and Wood et al. (USPN 5851845, hereinafter “Wood”).

In regards to claim 5, Shinozaki discloses all limitations of claim 1 above but fails to explicitly teach that the displacement sensor comprises an eddy current sensor, and
wherein the method further comprises:
performing a chemical mechanical polishing process on a substrate with the polishing pad disposed on a polishing table of a chemical mechanical polishing apparatus;
dicing the substrate into a plurality of chips; and
packaging each of the chips to form a semiconductor device.

Goers discloses (Fig. 5) the displacement sensor comprises an eddy current sensor. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shinozaki by Goers because having the detection system enables the pad conditioning system to detect defective or worn pads or pad conditioners, thereby preventing or reducing damage to wafer surfaces and the resulting expense of wafer processing loss. 
However, Shinozaki as modified above further fails to explicitly teach that performing a chemical mechanical polishing process on a substrate with the polishing pad disposed on a polishing table of a chemical mechanical polishing apparatus;
dicing the substrate into a plurality of chips; and
packaging each of the chips to form a semiconductor device.
(See, for example, col. 3 lines 28-62; and Fig. 2);
dicing the substrate into a plurality of chips (See, for example, col. 3 line 63 thru col. 4 line 30; and Figs. 3 and 3A); and
packaging each of the chips to form a semiconductor device (See, for example, Col. 4 lines 57- 64; and Fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shinozaki by Wood because this would help provide inexpensive radiation protection layer that would help reduce cracking of the die caused by a thermal mismatch between the die and the supporting substrate.  

In regards to claim 6, Shinozaki as modified above discloses (Fig. 5, Goers) detecting the displacement of the rotating conditioner disk comprises obtaining a voltage signal from the eddy current sensor (See, for example, Par [0065]).

In regards to claim 7, Shinozaki disclose detecting the displacement of the rotating conditioner disk comprises converting a plane profile of waveform of an upper surface of the conditioner disk into a two-dimensional plane profile of a constant displacement (See, for example, Par [0016]: “…creating a monitoring waveform by extracting from the measurement waveform an pulse component which is generated due to rotation of the dresser, wherein the plotting of the irregularity detected point comprises plotting the irregularity detected point onto the two-dimensional surface in a position corresponding to a measured value which is obtained when an amplitude of the monitoring waveform exceeds a predetermined value.)


                                        Allowable Subject Matter
Claims 4, 8-9, 14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893